Case 2:19-cv-07046-MWF-FFM Document 27-3 Filed 10/21/19 Page 1 of 3 Page ID #:961




                       Exhibit B
      Case 2:19-cv-07046-MWF-FFM Document 27-3 Filed 10/21/19 Page 2 of 3 Page ID #:962




From:               Vineet Bhatia
Sent:               Thursday, September 26, 2019 7:23 PM
To:                 Dore, Michael H.
Cc:                 Stein, Deborah L.; Davida Brook
Subject:            RE: Blatt v. Pambakian and Rad


Works for me.

Vineet Bhatia
713 653 7855 (office)
713 594 5131 (mobile)
Web Bio & vCard


From: Dore, Michael H. <MDore@gibsondunn.com>
Sent: Thursday, September 26, 2019 9:21 PM
To: Vineet Bhatia <VBHATIA@SusmanGodfrey.com>
Cc: Stein, Deborah L. <DStein@gibsondunn.com>; Davida Brook <DBrook@susmangodfrey.com>
Subject: Re: Blatt v. Pambakian and Rad

How about 10am pt Monday?

On Sep 26, 2019, at 6:42 PM, Vineet Bhatia <VBHATIA@susmangodfrey.com> wrote:

        [External Email]
        Michael,

        Thanks for getting back to me. Tomorrow is a tough day for me. Could we
        talk on Monday?

        I'd like to discuss whether you will accept service of the complaint on behalf
        of your clients and meet and confer on a motion to compel arbitration that
        we plan to file.

        I'm wide open on Monday, but if you aren't in the office that day, we could
        talk on Tuesday.

        Let me know what works for you.

        Vineet Bhatia
        713 653 7855 (office)
        713 594 5131 (mobile)
        Web Bio & vCard



                                                           1
   Case 2:19-cv-07046-MWF-FFM Document 27-3 Filed 10/21/19 Page 3 of 3 Page ID #:963

        From: Dore, Michael H. <MDore@gibsondunn.com>
        Sent: Thursday, September 26, 2019 5:17 PM
        To: Vineet Bhatia <VBHATIA@SusmanGodfrey.com>
        Cc: Stein, Deborah L. <DStein@gibsondunn.com>
        Subject: Blatt v. Pambakian and Rad

        Hi Vineet,
        We just wanted to let you know that Gibson Dunn will be representing Rosette Pambakian and Sean Rad
        in the Blatt v. Pambakian and Rad matter (C.D. Cal. Case No. 2:19‐CV‐07046‐MWF‐FFM). We
        understand that you would like to set up a meet and confer discussion. Please let us know your
        availability tomorrow. Thanks.

        Mike


        Michael Dore

        GIBSON DUNN
        Gibson, Dunn & Crutcher LLP
        333 South Grand Avenue, Los Angeles, CA 90071-3197
        Tel +1 213.229.7652 • Fax +1 213.229.6652
        MDore@gibsondunn.com • www.gibsondunn.com




        This message may contain confidential and privileged information for the sole use of the intended
        recipient. Any review, disclosure, distribution by others or forwarding without express permission is
        strictly prohibited. If it has been sent to you in error, please reply to advise the sender of the error and
        then immediately delete this message.

        Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or our
        privacy policy.



This message may contain confidential and privileged information for the sole use of the intended recipient. Any review,
disclosure, distribution by others or forwarding without express permission is strictly prohibited. If it has been sent to
you in error, please reply to advise the sender of the error and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or our privacy policy.




                                                              2
